Decree affirmed with double costs. This is an appeal by the defendant O’Ginski from a final decree ordering him “to pay to the plaintiff forthwith . . . $9,377.20 together with interest at ‘the rate of six (6) per cent from February 2, 1961, amounting to $175, with costs amounting to $44.70, as taxed by the Clerk, amounting in the aggregate to $219.70.” The case was referred to a master who made detailed findings of fact. We see no merit in the defendant’s contention that the conclusions reached by the master are inconsistent with the allegations contained in the bill of complaint. The findings of the master were not “mutually inconsistent or plainly wrong.” Flynn v. Korsack, ante, 15, 17. There was no error. It seems fairly obvious that all the defendant hopes to accomplish by this appeal is to stretch out over a period of some years the repayment of the monies he wrongfully -withheld from the plaintiff. The case was submitted on briefs.